DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP17178297.2, filed on 06/28/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“first functional unit” in Claim 1
The generic placeholder is “first functional unit” and the functional language attributed the “first functional unit” includes: “configured to accommodate a quantity of the beverage”.
 “second functional unit” in Claim 1
The generic placeholder is “second functional unit” and the functional language attributed the “second functional unit” includes: “configured to accommodate a quantity of liquid”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	Reference is made to the Specification filed on 11/22/2019.
With regards to the claimed, “first functional unit” and “second functional unit”, corresponding structure was unable to be found within the specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recite “first functional unit” and “second functional unit”. However, there is insufficient disclosure provided in the Specification to describe these claimed terms.  As a result, 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the term “snugly” in line 2 and Claim 14 recites the term “snugly” in line 3, which are relative terms that renders the claim indefinite. The term "snugly" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In such an apparatus, “snugly” can be construed as any degree of tightness since the specification is silent as to how to measure “snugness”.  For examination purposes the term "snugly" will be construed to be any sealing ring capable of producing a watertight seal.
Claim 8 recites the limitation “the fluid seal” in line 1. There is insufficient antecedent basis for these limitations in the claim. For examination purposes, claim 8 will be read as “the fluid seal” equating to a similar “fluid seal” in claim 5, where there are two fluid seals. 
Regarding claim 1, claim limitations “first functional unit” and “second functional unit” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses the word “means” or a generic placeholder coupled with functional language, but it is modified by some structure or material that is ambiguous regarding whether that structure or material is sufficient for performing the claimed function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 

(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kodden (US 10194769 B2).                            
Regarding claim 1, Kodden discloses a beverage making device (Abstract, line 1, “A beverage making device…”) that is designed to make a hot beverage by allowing for interaction between a beverage basic material and a hot extracting liquid (Page 3, lines 3-4, “…brewing chamber for supplying pressurized water, in particular hot water, to the brewing chamber…”) in one operational mode thereof, and to froth a liquid by supplying a frothing gas to a liquid in another operational mode thereof (Page 4, lines 8-10, “Furthermore, the orifice will produce a jet of the brewed beverage, which jet can be directed to a surface, for example to produce foam or bubbles.”), comprising: 

 - a second functional unit that is arranged and configured to accommodate a quantity of liquid to be frothed and to receive a quantity of frothing gas (Page 4, lines 6-8, “The orifice in the outlet of the brewing chamber…may determine the period of time that the pressurized water will remain in the brewing chamber…”, where the orifice is capable of producing bubbles, through the addition of a gas); 
- a heating unit that is arranged and configured to heat a quantity of input liquid for the purpose of obtaining a quantity of hot extracting liquid or a quantity of hot frothing gas (Page 3, lines 14-15, “…water reservoir and means for heating the water…”); 
- a pumping unit that is arranged and configured to pump the input liquid to the heating unit, and that is operable to realize one of at least two different flow rates of the input liquid (Page 6, lines 25-26, “…inlet 2 which is connected to the pumping means of the beverage-making device…”); 
- a pressure-controlled switching valve (Page 6, lines 14-15, “…description of an embodiment of a pressure release valve for a beverage making device…”) that is arranged downstream of the heating unit, that is coupled to the heating unit, the first functional unit, and the second functional unit (Modified Fig. 2, where the valve receives heated water and where the brewing chamber and orifice located in the collection chamber are shown), and that comprises a valve body (Modified Fig. 2, 1: Valve housing, Page 6, lines 24-25, “…valve housing 1 of the pressure release valve.”), a switching device (Modified Fig. 2, 7,8, and 9 comprise the switching 
- a conduit system that is arranged and configured to enable fluid transport through the beverage making device (Modified Fig. 2, where the fluid conduits 2,3, and 4 allow for fluid transportation) and that comprises a pumping conduit connecting the pumping unit to the heating unit (Page 7, lines 21-23, “…pumping means of the beverage making device is pumping pressurized water through the water supply conduit to the brewing chamber…”), a valve conduit connecting the heating unit to the fluid inlet opening of the valve body of the switching valve (Page 3, lines 14-16, “…water reservoir and means for heating the water and means for pumping the heated water…”, where the heated water will be connected to the switching valve structure), and furthermore a first conduit connecting the first fluid outlet opening of the valve body of the switching valve to the first functional unit (Modified Fig. 2, 3: first outlet)and a second conduit connecting the second fluid outlet opening of the valve body of the switching valve to the second functional unit (Modified Fig. 2, 4: second outlet), respectively, wherein one side of at least a functional portion of the position setting device of the switching valve is open to the conduit 


    PNG
    media_image1.png
    681
    1045
    media_image1.png
    Greyscale

Modified Figure 2, Kodden
Regarding claim 2, Kodden teaches the apparatus according to claim 1, as set forth above, discloses wherein one side of at least a functional portion of the position setting device of the switching valve is open (Modified Fig. 2, where the internal positioning device is open to multiple pipelines) to the pumping conduit (Page 7, lines 21-25, “…pumping means of the beverage making device…The pressurized water enters the pressure release valve through inlet 2…”).
 comprising a flow restrictor (Page 7, lines 18-19, “…the central protrusion 9 of the membrane closes the second outlet 4.”) that is arranged and configured to locally decrease an internal diameter in the conduit system (Modified Fig. 2, where 9: central protrusion obstruction the outlet 4 and decreases the diameter of the system).
Regarding claim 4, Kodden teaches the apparatus according to claim 1, as set forth above, discloses wherein the switching valve comprises a conduit piece that is -4-arranged and configured to connect the switching valve to the conduit system (Modified Fig. 2, where the indentation in the conduit system shown in the red box act as the connection between the switching valve and the conduit), and wherein the switching valve comprises a flow restrictor that is arranged and configured to locally decrease an internal diameter in the conduit piece (Modified Fig. 2, where 9: central protrusion obstruction the outlet 4 and decreases the diameter of the system).
Regarding claim 6, Kodden teaches the apparatus according to claim 1, as set forth above, discloses wherein the switching valve comprises a carrier shaft that is arranged and configured to carry the switching device (Page 7, lines 18-19, “…the central protrusion 9 of the membrane closes the second outlet 4.”, where the second outlet carries the central protrusion within) and to couple the position setting device to the switching device (Page 5, lines 25-26, “…in which said second outlet is closed, said moveable member being moved by the dynamic pressure variation of the water supplied by the pumping means…”, where the membrane is the position setting device and is coupled to the switching device as both structures move due to pressure variations).
 wherein, in the switching valve, the carrier shaft extends through an internal passage between the internal switching space and an adjacent space in the valve body (Modified Fig. 2, where the indentation in the conduit system shown in the red box act as the connection between the switching valve and the conduit), leaving a portion of the internal passage free so as to allow for fluid flow through the passage, along the carrier shaft (Page 3, lines 19-21, “During the extraction process, the brewed beverage (coffee) leaves the brewing chamber through an outflow opening in the bottom of the brewing chamber and arrives in a beverage collection chamber.”, where the protrusion 9 allows for free fluid flow).
Regarding claim 9, Kodden teaches the apparatus according to claim 6, as set forth above, discloses wherein, in the switching valve, the biasing mechanism comprises a coil spring that is arranged around the carrier shaft, extending between a fixed base on the valve body and a base on the carrier shaft (Page 7, lines 12-14, “The central rigid portion 7 of the membrane is forced to the right by a spring force of the flexible portion 8 of the membrane.”, where the flexible portion 8 is attached to the membrane 7).
Regarding claim 10, Kodden teaches the apparatus according to claim 1, as set forth above, discloses wherein, in the switching valve, at least a portion (Page 7, lines 2-4, “The inner edge of the flexible portion 8 of the membrane is attached to the outer edge of the central rigid portion 7 of the membrane.”, the flexible portion is considered to be deformable) of the position setting device is deformable under the influence of fluid pressure (Page 7, lines 24-26, “The pressurized water enters the pressure release valve through inlet 2 (arrow 13 in figure 2) and pushes the membrane 7,8 to the left into said second position, as shown in figure 2.”).
 wherein, in the switching valve, the position setting device comprises a membrane (Page 7, lines 1-2, “…outer circumference of the membrane 7,8 being clamped between the two parts.”).
Regarding claim 12, Kodden teaches the apparatus according to claim 11, as set forth above, discloses wherein the switching valve comprises a conduit that is arranged and configured to enable fluid access to the position setting device at the position of a central portion of the membrane (Page 7, lines 7-8, “The central rigid portion 7 of the membrane is provided with a number of holes 10, which holes 10 connect the two parts 5,6 of the space inside the housing 1.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kodden (US 10194769 B2) in view of Corti (WO 2012137185 A1).        
Regarding claim 5, Kodden teaches the apparatus according to claim 1, as set forth above.
Kodden does not disclose:
Wherein the switching valve comprises a fluid seal that is arranged and configured to prevent fluid flow from the internal switching space to the position setting device.
 However, Corti discloses, in the similar field of valve structures within beverage making apparatuses, a valve with a fluid seal (Page 11, lines 8-9, “…sealing ring 63 engages the inner surface of portion of hole 34 in fluidtight manner.”) that prevents fluid flow from the internal area to the position setting device (Modified Fig. 2.2, where the protrusion contains a location for the sealing ring). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the interface between the positioning device and the water outlet, which connect to the internal space, from Kodden with the fluid seal as taught by Corti. 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a water tight system where the protrusion is able to be inserted into a pipe without leakage as stated by Corti, Page 11, lines 8-9, “…sealing ring 63 engages the inner surface of portion of hole 34 in fluidtight manner.”


    PNG
    media_image2.png
    399
    866
    media_image2.png
    Greyscale

Modified Figure 2.2, Corti
Regarding claim 8, Kodden teaches the apparatus according to claim 6, as set forth above.
Kodden does not disclose: 
Wherein, in the switching valve, the fluid seal comprises a sealing ring that is arranged and configured to snugly encompass the carrier shaft at a position in the valve body between the internal switching space and the position setting device.
However, Corti discloses, in the similar field of valve structures within beverage making apparatuses a fluid seal that is a sealing ring (Page 11, lines 8-9, “…sealing ring 63 engages the inner surface of portion of hole 34 in fluidtight manner.”) which encompasses the carrier shaft (Modified Fig. 2.2, where the protrusion is considered the position setting device, where it is located in the carrier shaft). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first functional valve member, which is considered a protrusion, and the fluid outlet leading to the collection chamber from Kodden to have the fluid sealing ring on a protrusion as taught by Corti.

Regarding claim 13, Kodden teaches the apparatus according to claim 1, as set forth above.
Kodden does not disclose: 
Wherein, in the switching valve, at least one of the first functional valve member and the second functional valve member of the switching device comprises a sealing ring, and wherein an internal surface portion of the valve body is arranged and configured to constitute a seat of the sealing ring.
However, Corti discloses, in the similar field of valve structures within beverage making apparatuses a protrusion that contains seat (Modified Fig. 2.2, where the callout to the sealing ring located on the conduit shows an indentation on the conduit that server to seat the sealing ring) for a sealing ring that is water tight (Page 11, lines 8-9, “…sealing ring 63 engages the inner surface of portion of hole 34 in fluidtight manner.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first functional valve member from Kodden to include the sealing ring and have a seat to fit the sealing ring as taught by Corti.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a water tight system where the protrusion is able to be inserted into a pipe without leakage as stated by Corti, Page 11, lines 8-9, “…sealing ring 63 engages the inner surface of portion of hole 34 in fluidtight manner.”

Kodden does not disclose: 
Wherein, in the switching valve, at least one of the first functional valve member and the second functional valve member of the switching device comprises a protrusion, and wherein a passage associated with the respective fluid outlet opening is provided with a sealing ring that is arranged and configured to snugly encompass the protrusion.
However, Corti discloses, in the similar field of valve structures within beverage making apparatuses a protrusion where the fluid passage containing the protrusion has a sealing ring (Modified Fig. 2.2, where the protrusion contains a location for the sealing ring) able to provide a water tight fit (Page 11, lines 8-9, “…sealing ring 63 engages the inner surface of portion of hole 34 in fluidtight manner.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first functional valve member with the protrusion from Kodden with the sealing ring on a protrusion as taught by Corti.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a water tight system where the protrusion is able to be inserted into a pipe without leakage as stated by Corti, Page 11, lines 8-9, “…sealing ring 63 engages the inner surface of portion of hole 34 in fluidtight manner.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kwarnmark et al. (WO 2017001012) discloses sealing rings or O-rings attached to a .                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN GUANHUA WEN/			/BRIAN W JENNISON/Examiner, Art Unit 3761  			Primary Examiner, Art Unit 3761                                                                                                                                                                                                        02/25/2022